FILED
                     UNITED STATES COURT OF APPEALS                              APR 10 2014

                                                                           MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




EDWARD JONES; et al.,                            No. 11-56240

              Plaintiffs - Appellees,            D.C. No. 2:03-cv-01142-R-RNB
                                                 Central District of California,
  v.                                             Los Angeles

CITY OF LOS ANGELES; et al.,
                                                 ORDER AMENDING
              Defendants - Appellants.           MEMORANDUM DISPOSITION
                                                 AND DENYING PETITIONS
                                                 FOR REHEARING AND
                                                 REHEARING EN BANC


Before: WARDLAW, CLIFTON, and CHRISTEN, Circuit Judges.

       The memorandum disposition filed January 31, 2014, is amended as follows:

       At page five, the period at the end of the second sentence is deleted and the

following is inserted in its place:

       , see Higher Taste, Inc. v. City of Tacoma, 717 F.3d 712, 715 (9th Cir.
       2013) (noting that “court-approved actions will suffice [as judicial
       imprimatur], provided they entail a judicial determination that the
       claims on which the plaintiff obtains relief are potentially
       meritorious”).

       With this amendment, the panel has unanimously voted to deny the petition

for rehearing and the petition for rehearing en banc.
         The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear this matter en banc. Fed. R. App.

P. 35.

         The petition for rehearing and the petition for rehearing en banc are

DENIED. No further petitions shall be entertained.

         IT IS SO ORDERED.




                                            2
                           NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              APR 10 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

EDWARD JONES; et al.,                            No. 11-56240

              Plaintiffs - Appellees,            D.C. No. 2:03-cv-01142-R-RNB

  v.                                             AMENDED
                                                 MEMORANDUM*
CITY OF LOS ANGELES; et al.,

              Defendants - Appellants.


                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                           Submitted January 27, 2014**
                              Pasadena, California

Before: WARDLAW, CLIFTON, and CHRISTEN, Circuit Judges.

       The City of Los Angeles appeals the district court’s order awarding

attorneys’ fees in the amount of $697,413.00 to Plaintiffs under 42 U.S.C. § 1988




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and California Code of Civil Procedure § 1021.5.1 We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion when it ordered, reviewed, and

granted Plaintiffs’ motion for attorneys’ fees upon remand. While the underlying

merits appeal was pending in our court, the parties reached a settlement agreement

conditioned upon our grant of the parties’ joint motion to vacate the opinion we

had published, though the mandate had not issued. We granted the motion,

dismissed the appeal, and remanded to the district court with instructions to

dismiss the underlying action with prejudice. After that mandate issued, we

transferred Plaintiffs’ motion for attorneys’ fees to the district court on November

13, 2007. The district court acted within its discretion when after spreading the

mandate, it ordered Plaintiffs to file their motion for attorneys’ fees by October 6,

2008, which they timely did. See Fed. R. Civ. P. 54(d)(2)(B)(i) (“Unless a statute

or a court order provides otherwise, the motion [for attorneys’ fees] must be filed

no later than 14 days after the entry of judgment”) (emphasis added); see also

Comm. for Idaho’s High Desert, Inc. v. Yost, 92 F.3d 814, 825 (9th Cir. 1996)

(“[A] court can by order provide a different deadline.”).

      1
        Because the district court granted the entirety of the attorneys’ fees based
on the federal claim, we do not address the issue of Plaintiffs’ entitlement to fees
under California Code of Civil Procedure § 1021.5.

                                          2
      The district court’s order issued under unusual circumstances: the district

judge who was originally assigned to this case passed away before he spread the

mandate. Months later, the Clerk of the Court reassigned this case to Judge Real

who spread the mandate and ordered Plaintiffs to file their attorneys’ fees motion.

Under all of these circumstances, which certainly amount to good cause, the

district court did not abuse its discretion by permitting Plaintiffs to file the

attorneys’ fee motion, regardless of which date the City believes is appropriately

viewed as the date “final judgment” was entered.2 Fed. R. Civ. P. 6(b) (“When an

act may or must be done within a specified time, the court may, for good cause,

extend the time.”).3

      Nor did the district court err by concluding that Plaintiffs were the

“prevailing party” entitled to attorneys’ fees under 42 U.S.C. § 1988. First, the

resolution of this case materially altered the parties’ legal relationship. See P.N. v.

Seattle Sch. Dist., No. 1, 474 F.3d 1165, 1172 (9th Cir. 2007). Plaintiffs, who are



      2
       Because the underlying action was settled and dismissed, no final judgment
was entered.
      3
         The City incorrectly contends that the district court lacked jurisdiction to
award Plaintiffs’ attorneys’ fees for time spent on the merits appeal. We have
never held that when we grant a motion to transfer consideration of attorneys’ fees
to the district court, a party must necessarily first file a separate request for
appellate fees with us to transfer jurisdiction over those fees to the district court.

                                            3
six homeless individuals living on the streets of Los Angeles’s Skid Row, sued the

City to enjoin the nighttime enforcement of Los Angeles Municipal Code

§ 41.18(d), which prohibited sitting, lying, or sleeping on any sidewalk, street, or

other public way. Jones v. City of L.A., 444 F.3d 1118, 1120 (9th Cir. 2006). We

reversed the district court’s grant of summary judgment in favor of the City,

holding that § 41.18(d) violated the Eighth Amendment of the U.S. Constitution.

Id. at 1138. We vacated and withdrew the Jones opinion, however, only after the

parties entered a settlement agreement suspending the nighttime enforcement of

§ 41.18(d) and filed their joint motion. See Jones v. City of L.A., 505 F.3d 1006

(9th Cir. 2007). Because the settlement agreement suspended the nighttime

enforcement of § 41.18(d), Plaintiffs obtained the relief they sought and materially

altered the legal relationship between themselves and the City. See Carbonell v.

INS, 429 F.3d 894, 900 (9th Cir. 2005) (analyzing “prevailing party” under the

Equal Access to Justice Act, which provides for the same standard as prevailing

party under 42 U.S.C. § 1988).

      Second, our approval of the settlement agreement was sufficient judicial

imprimatur. See Carbonell, 429 F.3d at 901 (holding that when a court places its

“stamp of approval on the relief obtained, that relief has the necessary judicial

imprimatur to qualify a plaintiff as a prevailing party”) (internal quotation marks


                                          4
omitted). By its terms, the settlement agreement was “void in its entirety” unless

we granted the parties’ joint motion to vacate the Jones opinion and remand to the

district court for dismissal. Because vacatur is an “extraordinary remedy” and

judicial opinions “should stand unless a court concludes that the public interest

would be served by a vacatur,” U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship,

513 U.S. 18, 26 (1994) (internal quotation marks omitted), by granting the parties’

joint motion, we judicially sanctioned the settlement agreement which incorporated

the specific relief we had ordered, see Higher Taste, Inc. v. City of Tacoma, 717

F.3d 712, 715 (9th Cir. 2013) (noting that “court-approved actions will suffice [as

judicial imprimatur], provided they entail a judicial determination that the claims

on which the plaintiff obtains relief are potentially meritorious”). Therefore,

Plaintiffs are entitled to attorneys’ fees as the prevailing party under 42 U.S.C.

§ 1988, see also Lavan v. City of L.A., 693 F.3d 1022, 1024-25 (9th Cir. 2012),

cert. denied, 133 S. Ct. 2855 (2013) (“Appellees occupy the sidewalks of Skid




                                          5
Row pursuant to a settlement agreement we approved in 2007.”) (emphasis

added).4

      AFFIRMED.




      4
        We may take judicial notice of court filings from other state or federal
court proceedings. See Duckett v. Godinez, 67 F.3d 734, 741 (9th Cir. 1995); see
also Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.
2006). Thus, we grant the parties’ separate requests for judicial notice of matters
of record in other judicial proceedings.

                                          6